Citation Nr: 1010680	
Decision Date: 03/22/10    Archive Date: 03/31/10	

DOCKET NO.  07-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to an initial evaluation in excess of 10 percent 
for the postoperative residuals of left (minor) shoulder 
impingement syndrome, also claimed as left shoulder 
instability.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from March 2001 to January 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, as well as a February 2008 decision by the VA 
RO in Reno, Nevada.


FINDING OF FACT

Since service connection has been in effect, the Veteran's 
service-connected residuals of left (minor) shoulder 
impingement syndrome (claimed as left shoulder instability) 
has been characterized by infrequent episodes of dislocation 
with range of motion measurements showing flexion of no less 
than 155 degrees, abduction of no less than 130 degrees, 
external rotation of no less than 80 degrees, and internal 
rotation of no less than 65 degrees, accompanied by pain and 
a lack of endurance following repetitive use, but no 
ankylosis.  


CONCLUSION OF LAW

Effective January 31, 2006, the criteria for an initial 
evaluation of 20 percent, but no more, for the service-
connected residuals of left (minor) shoulder impingement 
syndrome (claimed as instability) have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, and Part 4, Code 5202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and VA treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000). 

The Veteran seeks an initial evaluation in excess of 
10 percent for the service-connected residuals of left 
(minor) shoulder impingement syndrome (also claimed as left 
shoulder instability).  In pertinent part, it is contended 
that current manifestations of that disability are more 
severe than presently evaluated, and productive of a greater 
degree of impairment than is reflected by the 10 percent 
schedular evaluation now assigned.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009). 

While the Board must consider the Veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2009); see also 38 C.F.R. § 4.45 (2009).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue of whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of March 2006, the 
RO granted service connection and a noncompensable evaluation 
for the postoperative residuals of left shoulder impingement 
syndrome (claimed as left shoulder instability), effective 
from January 31, 2006, the date following the Veteran's 
discharge from service.  The Veteran voiced his disagreement 
with that decision, with the result that, in a subsequent 
rating decision of February 2008, the RO awarded a 10 percent 
evaluation for the Veteran's service-connected postoperative 
residuals of left shoulder impingement syndrome, once again 
effective from January 31, 2006, the date following the 
Veteran's discharge from service.  Once again, the Veteran 
voiced his disagreement with that decision, and the current 
appeal ensued.  

In a service treatment record of February 2004, the Veteran 
gave a history of surgery on his left shoulder in April 2003 
and August 2002.  Reportedly, the Veteran had previously 
undergone arthroscopic capsular shrinkage, and then a 
capsular s(h)ift.  Moreover, according to the Veteran, he had 
experienced two dislocations requiring reduction since the 
time of his surgery.  

On physical examination, the Veteran appeared to be 
uncomfortable.  Range of motion measurements of the Veteran's 
left shoulder showed active forward flexion to 180 degrees, 
with active abduction to 170 degrees, active external 
rotation to 70 degrees, and active internal rotation to "T10 
degrees."  An anterior load and shift test was positive, as 
was a relocation test.  The sulcus sign was positive, and 
radiographic studies of the Veteran's left shoulder showed 
evidence of inferior subluxation with a density consistent 
with a possible loose body.  At the time of examination, 
there was no evidence of any swelling, erythema, or warmth, 
nor was there any evidence of atrophy of the shoulder 
muscles, or acromial tenderness on palpation at the 
clavicular joint.  The pertinent diagnosis noted was joint 
instability in the shoulder region.

In a service treatment record of February 2005, it was noted 
that the Veteran had been referred to orthopedics for follow-
up of his previous surgery.  Currently, the Veteran was 
reportedly undergoing physical therapy.  When questioned, the 
Veteran complained of mild pain on range of motion, with 
associated instability.  According to the Veteran, he 
experienced this instability primarily when lifting heavy 
weights.  

On physical examination, there was no evidence of any 
swelling or warmth in the Veteran's left shoulder.  Range of 
motion measurements produced a loud audible pop, and there 
was limited range of motion to external rotation.  The 
pertinent diagnosis noted was subluxation of the shoulder 
joint.

In a service treatment record of June 2005, active range of 
motion measurements of the Veteran's left shoulder showed 
flexion to an average of 142 degrees, with abduction to an 
average of 140 degrees, external rotation to an average of 
30 degrees, and internal rotation to an average of 52 
degrees.  Reportedly, the reason for the Veteran's limitation 
of motion was pain.

In a service treatment record of January 2006, the Veteran 
gave a history of injury to his (left) shoulder with 
dislocation approximately four years earlier.  Reportedly, 
the Veteran had undergone physical therapy, in addition to 
three surgeries in the past four years for multidirectional 
instability.  Noted at the time of evaluation was that the 
Veteran was being "boarded out" of the military, and was 
being seen for an opinion "because the VA said there was 
nothing wrong with his shoulder."  When questioned, the 
Veteran complained of numbness and tingling on subluxation of 
his left shoulder.  Also noted was that the Veteran's left 
shoulder had "come out" approximately 5 to 6 times since the 
time of his past surgery.  

On physical examination, range of motion measurements showed 
active forward flexion to 170 degrees, with active abduction 
to 165 degrees, active external rotation to 80 degrees, and 
active internal rotation to 100 degrees.  The sulcus sign was 
positive, and there was no evidence of any swelling, 
erythema, or warmth.  Nor was there any evidence of atrophy 
of the Veteran's shoulder muscles.  The pertinent diagnosis 
noted was joint instability in the shoulder region.  

At the time of a VA examination for compensation purposes in 
December 2005, the Veteran gave a history of left shoulder 
dislocation during training.  According to the Veteran, he 
had undergone three surgeries since that time to repair the 
instability in his left shoulder, though with no relief of 
symptoms or pain.  When further questioned, the Veteran 
complained of occasional numbness.  He further indicated that 
his symptoms were constant.  According to the Veteran, he had 
experienced no incapacitation as a result of his left 
shoulder disability.  Nor did he have a prosthetic implant.  
When further questioned, the Veteran complained of functional 
impairment in his left shoulder which limited his range of 
uses.  Moreover, he had reportedly lost 30 days from his job 
as an Administrative Clerk as a result of his left shoulder 
disability.

On physical examination, there was no evidence of ankylosis 
of the Veteran's left shoulder.  Range of motion measurements 
showed flexion to 160 degrees, with abduction to 130 degrees, 
external rotation to 90 degrees, and internal rotation to 
65 degrees.  According to the examiner, the Veteran's joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  Radiographic studies of the Veteran's left 
shoulder were described as within normal limits.  The 
pertinent diagnosis noted was postoperative left shoulder 
impingement syndrome.  According to the examiner, the effect 
of the Veteran's service-connected left shoulder disability 
on his functioning was such that he experienced difficulty 
with overhead reaching and lifting.

At the time of a subsequent VA examination for compensation 
purposes in December 2007, it was noted that the Veteran's 
medical records were available, and had been reviewed.  When 
questioned, the Veteran complained of chronic left shoulder 
instability (i.e., subluxation) as a result of multiple 
surgeries in January 2002.  According to the Veteran, his 
initial dislocation had occurred during a road march with a 
full pack in Panama City, Florida, while in service.  When 
questioned, the Veteran complained of pain, stiffness, and 
weakness, though with no swelling, heat, redness, or locking.  
Reportedly, the Veteran experienced flare-ups of a severity 
of approximately five to six out of ten, which occurred about 
one to two times per week, the duration of which was two 
hours.  When questioned regarding the effect of his left 
shoulder disability on his occupation, the Veteran responded, 
"None."  Reportedly, he worked as a bariatric technician, and 
did not lift patients.  However, as regards the Veteran's 
daily activities, were he to lift an object of greater than 
20 pounds with his left hand, he experienced easy 
fatigability in the left shoulder.  The Veteran was described 
as right hand dominant, which is to say, he ate, wrote, and 
combed his hair with his right hand.  

On physical examination, it was noted that, following five 
repetitive range of motion studies, the Veteran did not 
experience any loss of motion.  Nor was there any evidence of 
ankylosis of the shoulder joint.  Range of motion 
measurements of the Veteran's left shoulder showed forward 
flexion from 0 to 172 degrees, active range of motion on 
abduction from 0 to 164 degrees, and passive range of motion 
on abduction from 0 to 172 degrees.  At the time of 
examination, both internal and external rotation were from 0 
to 82 degrees.  Radiographic studies of the Veteran's left 
shoulder showed evidence of soft tissue dystrophic 
calcification about the inferior aspect of the Veteran's left 
glenohumeral joint, reportedly related to prior trauma.  The 
pertinent diagnosis noted was status post left shoulder joint 
dislocation.  Significantly, in the opinion of the examiner, 
due to fatigue experienced during flare-ups, the Veteran 
would experience an additional 5 percent limitation of 
motion.

VA radiographic studies of the Veteran's left shoulder 
conducted in June 2008 once again showed evidence of 
dystrophic soft tissue calcifications along the inferior 
aspect of the left glenohumeral joint, though with no 
evidence of fracture or dislocation.  Noted at the time of 
radiographic evaluation was that, since the time of the 
Veteran's examination in December 2007, no significant 
interval change had occurred.  Rather, there were present 
stable dystrophic calcifications about the inferior aspect of 
the left shoulder, with no evidence of any fracture.

Private magnetic resonance imaging of the Veteran's left 
shoulder conducted in September 2008 was consistent with a 
bone contusion involving the posterolateral cortex of the 
upper humeral head, which, according to the examiner, might 
be related to a subluxation-type injury.  Also noted was some 
flattening of the dorsal cortex, though without any 
significant concavity.  According to the examiner, this did 
not have the typical appearance of a Hill-Sachs lesion, 
though it was consistent with anterior inferior subluxation.  
Finally, there was noted some possible early thinning of the 
articular cartilage, which appeared more prominent than 
expected for the Veteran's stated age, suggesting the 
presence of early degenerative changes.  

At the time of a recent VA examination for compensation 
purposes in September 2009, it was noted that the Veteran's 
medical records were available, and had been reviewed.  
Further noted was that, at the time of examination, the 
Veteran was sitting at ease resting his left upper extremity 
on his lap.  According to the examiner, there was some 
evidence of slight weakness, though with no stiffness.  
According to the Veteran, his left shoulder felt as if it 
swelled at times, though he had experienced no problems with 
heat or redness.  Rather, the Veteran's left shoulder felt 
unstable, and "gave way" easily.  When further questioned, 
the Veteran stated that his left shoulder did not lock, 
though it "clicked and popped," Also noted were problems with 
fatigability and a lack of endurance.  

Regarding flare-ups, the Veteran complained of flares to a 
level of six, which occurred on a daily basis, and lasted for 
a few minutes.  According to the Veteran, the cause for these 
flares was motion of the shoulder, in particular, external 
rotation.  When questioned regarding his surgical history, 
the Veteran indicated that he had undergone surgery on three 
separate occasions.  Reportedly, the first was in May 2002, 
consisting of an arthroscopic procedure with heat to shrink 
the labrum.  However, according to the Veteran, this surgery 
did not "work."  The second surgery was an open arthrotomy, 
which was performed in April 2004, consisting of a capsular 
shift with labral repair.  According to the Veteran, at the 
time of this surgery, his labrum was torn.  Also noted was 
that the surgery had made the Veteran's shoulder worse.  The 
Veteran indicated that his third and final surgery was in 
September 2005, consisting of arthroscopy with repair of the 
labrum.  However, in the opinion of the Veteran, this surgery 
provided "essentially no help."  When questioned, the Veteran 
indicated that he experienced frequent subluxations, though 
his last dislocation had occurred approximately six months 
earlier while playing flag football.  

Physical examination of the Veteran's left shoulder showed no 
evidence of any deformity.  There was a well healed scar over 
the anterior aspect of the shoulder, palpation of which 
revealed tenderness beneath the scar and over the long head 
of the biceps tendon, which was repaired and shortened with 
the open surgical procedure which had been performed.  Also 
noted was some minimal tenderness over the belly of the 
supraspinatus and infraspinatus muscle, and the tendons at 
the shoulder.  However, there was no evidence of any 
subdeltoid tenderness.  

Range of motion measurements of the Veteran's left shoulder 
showed flexion from 0 to 155 degrees, at which time there was 
pain.  Abduction was from 0 to 143 degrees, with internal and 
external rotation from 0 to 80 degrees.  Repetitive motion of 
the Veteran's left shoulder did not change the range of 
motion.  However, the Veteran's function was limited by pain 
and lack of endurance following repetitive use.  According to 
the examiner, the Veteran's pain and lack of endurance 
resulted in major functional impact, and, therefore, "DeLuca 
was positive."  The pertinent diagnosis noted was of 
recurrent subluxation/dislocation of the left shoulder, with 
injury to the joint and labrum by history, and residual 
symptoms of limited motion and pain in the shoulder.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation has been assigned the Veteran's service-connected 
left shoulder disability under the provisions of 38 C.F.R. 
§ 4.59 (2009) based on the minimum compensable rating to be 
assigned painful, unstable, or malaligned joints due to 
healed injury or periarticular disease.  Significantly, a 
10 percent evaluation is similarly warranted for malunion of 
the clavicle or scapula, without loose movement.  A 
20 percent evaluation, under those same schedular criteria, 
would require demonstrated evidence of nonunion of the 
clavicle or scapula, with loose movement, and/or dislocation 
of the clavicle or scapula.  38 C.F.R. § 4.71a and Part 4, 
Code 5203 (2009).

A 20 percent evaluation is also indicated where there is 
evidence of impairment of the humerus characterized by 
infrequent, or for that matter, frequent episodes of 
dislocation.  38 C.F.R. § 4.71a and Part 4, Code 5202 (2009).  
Moreover, a 20 percent evaluation is in order where there is 
demonstrated evidence of a limitation of arm motion to 
shoulder level, or to midway between the side and shoulder 
level, and/or favorable ankylosis.  38 C.F.R. § 4.71 and Part 
4, Codes 5200, 5201 (2009).  A 30 percent evaluation is 
warranted where there is evidence of a limitation of arm 
motion to 25 degrees from the Veteran's side, and/or 
intermediate ankylosis of the scapulohumeral articulation 
between favorable and unfavorable.  38 C.F.R. § 4.71a and 
Part 4, Codes 5200, 5201 (2009).  A 40 percent evaluation 
would be in order for fibrous union of the humerus of the 
minor arm, and a 50 percent is warranted with nonunion (false 
flail joint) of the humerus of the minor arm.  Loss of the 
head of the minor arm humerus (flail shoulder) will be 
assigned a 70 percent rating.  38 C.F.R. § 4.71a and Part 4, 
Code 5202.

Based on the aforementioned, a 20 percent evaluation, but no 
more, is warranted for the Veteran's service-connected left 
shoulder disability.  This is particularly the case given the 
fact that by history and currently, the Veteran's clinical 
findings establish the occurrence of dislocations.  See 
Service treatment records and VA medical and examination 
reports dated from 2006-2008.  Additionally, at VA 
examination in September 2009, the Veteran gave a history of 
three surgeries on his left shoulder, with frequent 
subluxations, but only one dislocation over the course of the 
past six-month period.  It was noted that repetitive movement 
did not change the range of motion of the Veteran's left 
shoulder; nonetheless, it did result in an additional 
limitation of function, in particular, as a result of pain 
and lack of endurance.  Moreover, according to the examiner, 
this pain and lack of endurance resulted in a "major 
functional impact."  The pertinent diagnosis noted was 
recurrent subluxation/dislocation of the left shoulder, with 
residual symptoms of limited motion and pain.  

As noted above, a 20 percent evaluation is warranted for 
impairment of the minor (in this case, left) humerus where 
there is evidence of infrequent episodes of recurrent 
dislocation of the scapulohumeral joint.  The objective 
evidence demonstrates that the Veteran experiences recurrent, 
although infrequent, episodes of dislocation.  Accordingly, a 
20 percent evaluation is warranted for the Veteran's service-
connected postoperative residuals of left shoulder 
impingement syndrome.  See 38 C.F.R. Part 4, Code 5202 
(2009).  An evaluation in excess of 20 percent is not 
indicated.  The evidence does not show fibrous union of the 
humerus, nonunion of the humerus (false flail joint), or loss 
of head of the humerus (flail shoulder), see VA radiographic 
studies dated in 2008.  Id.  Nor does it show that the 
Veteran experiences a limitation of arm motion to within 25 
degrees of his side, or any evidence of ankylosis of the 
scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Part 4, 
Codes 5200, 5201 (2009).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board has considered the Veteran's 
reports of functional loss due to pain, fatigue, flare ups, 
and repetitive use.  Nonetheless, his functional loss does 
not require the assignment of a disability rating over and 
above that contemplated in the now assigned 20 percent 
disability rating.  In 2007 an additional 5 percent of 
limitation of motion was noted because of fatigue during 
flare ups.  Although in 2009 DeLuca findings were positive, 
the Veteran's impairment still does not more nearly 
approximating the criteria for the assignment of a higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201.

In sum, since service connection has been in effect, a 
20 percent evaluation, but no more, is warranted for the 
Veteran's service-connected left shoulder disability.  
Fenderson, supra.

In reaching this determination, the Board has taken into 
consideration the Veteran's potential entitlement to an 
extraschedular rating for his service-connected left shoulder 
disability.  However, to date, there exists no evidence that, 
due exclusively to the Veteran's service-connected left 
shoulder disability, he has experienced the marked 
interference with employment and/or frequent periods of 
hospitalization necessary to render impractical the 
application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service, for consideration of an extraschedular 
rating.  In point of fact, by the Veteran's own admission, he 
is currently employed.  Moreover, at the time of the 
aforementioned VA examination in December 2007, the Veteran 
indicated that his service-connected left shoulder disability 
had no effect on his employment.  Accordingly, no referral 
under the provisions of 38 C.F.R. § 3.321(b)(1) is necessary 
in this case.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
April 2006.  The Veteran's claim arises from his disagreement 
with the initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required.  In any event, it is noted that in June 2009 
correspondence, VA informed the Veteran that, in order to 
substantiate his claim for an increased rating, the evidence 
needed to show that his disability had increased in severity.  
To the extent there exists any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  Based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, the Veteran has 
raised no allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA treatment 
records and examination reports.  The examination reports 
contain the Veteran's subjective history, pertinent clinical 
findings, and DeLuca considerations.  The reports are 
adequate for rating purposes. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 



ORDER

Effective January 31, 2006, an initial evaluation of 
20 percent, but no more, for the service-connected 
postoperative residuals of left (minor) shoulder impingement 
syndrome (also claimed as left shoulder instability) is 
granted, subject to those regulations governing the payment 
of monetary benefits.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


